Citation Nr: 0809397	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  06-23 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1964 to October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in June 2004 and 
May 2005 by the Providence, Rhode Island Regional Office (RO) 
of the Department of Veterans Affairs (VA) which denied 
service connection for PTSD and denied a TDIU.  Upon review 
by a decision review officer (DRO), service connection for 
PTSD was established in a May 2005 RO decision with an 
initial evaluation of 30 percent.  The veteran has continued 
his appeal.

In February 2008, the veteran presented personal testimony 
during a videoconference board hearing before undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During a November 2006 VA examination, the veteran stated 
that he attended the Brockton Veteran's Center every two 
weeks.  No records of these visits are in the claims file.  
Additionally, during his February 2008 hearing before the 
undersigned Acting Veterans Law Judge, the veteran indicated 
that he had received treatment for his PTSD at the Providence 
VA Medical Center (VAMC) for a period of six months.  Only 
two group notes from that period of treatment are of record.  
The veteran also said that he had received treatment at the 
New Bedford VAMC.  The most recent treatment report from the 
facility of record is dated in March 2005.  The veteran's 
representative indicated that all the veteran's treatment was 
received at the VA.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must 
obtain all outstanding pertinent medical records, following 
the procedures prescribed in 38 C.F.R. § 3.159 (2007) as 
regards requesting records from Federal facilities.

The veteran asserted in his February 2008 hearing that his 
PTSD symptoms were not accurately reflected by the 
November 2006 VA examination.  In Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991), the Court held that 
the duty to assist may include "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Therefore, in view of the aforementioned 
considerations, after obtaining the missing treatment 
records, the veteran must be afforded a new examination to 
obtain pertinent findings to assess the current severity of 
his PTSD.  See 38 U.S.C.A. § 5103A(d) (West 2002); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, after obtaining all outstanding treatment 
records and associating them with the claims file, the RO 
should arrange for the veteran to undergo a VA psychiatric 
examination at an appropriate VA medical facility.  The 
veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, shall result in a 
denial of the claim for increased rating.  See 38 C.F.R. 
§ 3.655 (2007).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled psychiatric examination, the 
RO should obtain and associate with the claims file a 
copy(ies) of the notice(s) of the date and time of the 
scheduled appointment(s) sent to him by the pertinent VA 
medical facility to include the address to which the 
copy(ies) were sent.

Additionally, the Board observes that although the veteran 
has been afforded VA examinations to evaluate his diabetes 
and peripheral neuropathy in October 2002 and October 2003, 
none of the exams addressed to what extent his service 
connected disabilities affect his ability to obtain 
employment.  As the veteran is claiming entitlement to a 
TDIU, he should be afforded an examination to obtain a 
medical opinion regarding how his service connected disorders 
affect his employability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's PTSD, diabetes 
and peripheral neuropathy from the 
Providence VAMC and the Brockton 
Veteran's Center, and from the New 
Bedford VAMC (from March 2005 to the 
present).  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  After all available records and 
responses from each contacted entity 
have been associated with the claims 
file, the RO should arrange for the 
veteran to undergo a psychiatric 
examination for his PTSD at an 
appropriate VA medical facility.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the individual 
designated to examine the veteran, and 
the report of each examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  The claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the 
examiner's report.  All appropriate 
tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should set forth all 
evaluation/examination findings, along 
with the rationale for any conclusions 
reached, in a printed (typewritten) 
report.

The examiner should specifically render 
findings with respect to the existence 
and extent (or frequency, as 
appropriate) of: memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought 
processes; neglect of personal hygiene 
and appearance; suicidal ideation; and 
delusions and/or hallucinations.  The 
examiner also should render a multi-
axial diagnosis, including assignment 
of a Global Assessment of Functioning 
(GAF) scale score representing the 
level of impairment due to the 
veteran's PTSD, and an explanation of 
what the score means.

Additionally, the examiner should 
express an opinion regarding the extent 
to which the veteran's PTSD alone 
affects his employability.  

3.  After all available records and 
responses from each contacted entity 
have been associated with the claims 
file, the RO should arrange for the 
veteran to undergo an examination for 
his diabetes and peripheral neuropathy 
at an appropriate VA medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the individual 
designated to examine the veteran, and 
the report of each examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  The claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the 
examiner's report . All appropriate 
tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should set forth all 
evaluation/examination findings, along 
with the rationale for any conclusions 
reached, in a printed (typewritten) 
report.

Additionally, the examiner should 
express an opinion regarding the extent 
to which the veteran's diabetes and 
peripheral neuropathy alone affects his 
employability.  

4.  To help avoid future remand, the RO 
must ensure that all requested action 
has been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

5.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the 
RO should readjudicate the claim 
remaining on appeal in light of all 
pertinent evidence and legal authority.  

6.  If any benefits sought on appeal 
remain denied, the RO must furnish to 
the veteran an appropriate supplemental 
statement of the case (SSOC) that 
includes clear reasons and bases for 
all determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

